Title: From Thomas Jefferson to Larkin Smith, 24 September 1807
From: Jefferson, Thomas
To: Smith, Larkin


                        
                            Sir
                            
                            Monticello Sep. 24. 07.
                        
                        Having been absent on a journey I did not hear of the death of Colo. Newton till a few days ago, and meant
                            immediately to propose to you the office he held, but such was the mass of business accumulated in my absence that I had
                            not yet been able to address you, when last night I recieved your favor from Richmd. dated the 23. and altho that declines
                            the office, yet it is on considerations which I am persuaded will be found not entirely just. there is indeed a
                            considerable responsibility, but this has been injurious only to careless collectors who would take no trouble in
                            superintending their deputies, & let them embezzle. this too was before there was a bank at that place, which now being the deposit of the money & bonds renders the principal secure
                            against his deputies. persuaded myself that your appointment will give satisfaction & ensure justice to the public, I
                            recommend it to your reconsideration, and will be glad of an answer. the recommendations inclosed to me were quite
                            unnecessary, no impressions having been made on me or doubts entertained to your prejudice. I salute you with great esteem
                            & respect
                        
                            Th: Jefferson
                            
                        
                    